UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UNITED STATES OF AMERICA,
V. CASE NO. 8:17-CR-119-T-17AAS
LUIS ALBERTO COIME-AGUNO.
/
ORDER

This cause is before the Court on:

Dkt. 105 Construed Motion to Vacate Sentence

Defendant Luis Alberto Coime-Aguno, pro se, has filed a Motion to Vacate
which the Court construes as a Motion to Vacate Sentence entered without jurisdiction.
The Court understands Defendant's Motion to assert that the Maritime Drug Law
Enforcement Act, 46 U.S.C. Secs. 70503(a) and (b) exceeds the power of Congress
under the Constitution, and to assert that the United States had no jurisdiction over
the vessel, even though it was located in international waters, because drug trafficking

is not a violation of “customary international law.”

The Court has reviewed Defendant's Motion and the record as required by
Rule 4(b), Rules Governing Section 2255 Proceedings. It is plain from the record that
Defendant is not entitled to relief.

1. Background

Defendant Coime-Aguno entered into a Plea Agreement in which

Defendant Coime-Aguno admitted the following facts:

Defendant is pleading guilty because defendant is in fact
guilty. The defendant certifies that defendant does hereby

admit that the facts set forth below are true, and were this
case to go to trial, the United States would be able to prove
those specific facts beyond a reasonable doubt.

FACTS
In February 2017, the defendants named in the Indictment were

knowing and willing participants in a plan to smuggle more than five
kilograms of cocaine by sea.
On or about February 23, 2017, after receiving a tip from a Maritime
Patrol Aircraft, a United States Coast Guard (USCG) helicopter
located a go-fast vessel (“GFV’) with three people on board

in international waters, approximately 360 nautical miles from

the Galapagos Islands in the Eastern Pacific Ocean. A USCG
boarding team then arrived in a small boat and approached the GFV,
which had three crew members: Marco Antonio Mero-Hernandez,
who claimed to be the captain, Luis Alberto Coime-Aguno, and
Ramon Fabricio Barreiro-Vera.

The captain made no claim of nationality for the vessel to the
USCG boarding team, and there was no flag or other indicia
of nationality. The captain represented someone gave him
the GFV but he did not know where it was from. The
Eleventh Coast Guard District granted a Statement of No
Objection to enforce U.S. Law and treat the vessel as a
vessel without nationality.

The USCG boarding team searched the vessel and found
34 bales of suspected contraband on the approximately
36-foot GFV. The bales contained cocaine, and the weight
of the cocaine was more than 450 kilograms.

Post-Miranda, the defendant admitted to being paid or
promised payment for delivery of the cocaine.

The USCG detained the defendants, who first arrived in
the United States at a point in the Middle District of Florida.

(Dkt. 22, pp. 19-20).

The Plea Agreement contains a waiver of right to appeal the sentence.
(Dkt. 22, p. 16). In this paragraph, Defendant agrees that this Court has
jurisdiction and authority to impose any sentence up to the statutory maximum,

and waives the right to appeal except under certain limited circumstances.

A grand jury returned a two-count Indictment charging Defendant with both
conspiring to possess and possession with intent to distribute five kilograms or
more of cocaine while on board a vessel subject to the jurisdiction of the United
States, in violation of 46 U.S.C. Secs. 70503(a) and 70506(a) and (b); 18 U.S.C.
Sec. 2 and 21 U.S.C. Sec. 960(b)(1)B)(ii). Pursuant to a plea agreement, Defendant
pled guilty to the conspiracy count, and the United States dismissed the possession

count.
With the assistance of an interpreter, at the change of plea hearing Defendant
Coime-Aguno affirmed the accuracy of the factual statements in the Plea Agreement,
and freely entered his guilty plea. The Court accepted Defendant’s plea, adjudicated
Defendant guilty, and sentenced Defendant to serve a term of 96 months imprisonment,
a term of supervised release of 60 months; fine waives, and a special assessment
fee of $100.00. (Dkt. 67). The Government requested a 2-level reduction for Defendant’s
substantial assistance, which the Court granted. (Dkt. 58). The Court also departed one
additional level at Defendant's request. (Dkt. 68).

The only objection Defendant Coime-Aguno raised at sentencing was
Defendant's request for a 2-level reduction for minor role. Defendant Coime-Aguno

did not challenge the Court’s jurisdiction.
Defendant Coime-Aguno did not pursue a direct appeal.
2. Discussion
A. Procedural Default

A claim that was available but was not raised in the district court
or on appeal is procedurally defaulted from consideration on collateral review,
absent cause or prejudice. McCoy v. United States, 266 F.3d 1245, 1258-59
11" Cir, 2001).,

Defendant Coime-Aguno did not argue at sentencing or on direct
appeal that the MDLEA exceeds Congressional power and that the United
States had no jurisdiction over him or his vessel. Defendant Coime-Aguno

has procedurally defaulted his challenge to his conviction.

The exceptions to the procedural default rule are: 1) for cause and
prejudice or 2) for a miscarriage of justice or actual innocence. McKay v. United
States, 657 F.3d 1190, 1196 (11" Cir. 2011). To show cause for not
raising a claim, a petitioner must show that “some objective factor external
to the defense impeded counsel's efforts to raise the claim previously.

Lynn v. United States, 365 F.3d 1225, 1235 n. 20 (11" Cir. 2004).
To show prejudice, a petitioner must demonstrate that “errors at trial
actually and substantially disadvantaged his defense so that he was
denied fundamental fairness.” Wright v. Hopper, 169 F.3d 695, 706 (11" Cir.
1999).
Defendant Coime-Aguno has not alleged cause to excuse his default,

nor has Defendant established actual prejudice. .

Defendant Coime-Aguno does not assert that he is actually
innocent of the offense of conviction. To establish actual innocence, a
petitioner must demonstrate factual innocence, not more legal insufficiency.
Bousley v. United States,523 U.S. 614, 622 (1998).

In the Factual Basis of the Plea Agreement, Defendant Coime-Aguno
admits that he is in fact guilty, and that the factual basis supporting the charges to

which Defendant was pleading guilty is true. .
B. Jurisdiction

The Court notes that in 1996 Congress amended the MDLEA to provide
that “[jJurisdiction of the United States with respect to a vessel subject to
this chapter is not an element of the offense.” United States v. Tinoco,
304 F.3d 1088, 1102-03 (11" Cir. 2002); 46 U.S.C. Sec. 70504(a).
Jurisdictional issues are “preliminary questions of law to be determined
solely by the trial judge.” Tinoco, 304 F.3d at 1102.

Courts have consistently rejected claims that Congress exceeded
its authority in enacting the MDLEA. United States v. Macias, 654 Fed. Appx.
458, 460 (11" Cir. 2016); United States v. Estupinan, 453 F.3d 1336, 1338
(11" Cir. 2006).

Defendant Coime-Aguno’s admission that he was on a vessel
in international waters that was subject to the jurisdiction of the United

States negates Defendant's current jurisdictional challenge.
After consideration, the Court denies Defendant Coime-Aguno’s

Motion. Accordingly, it is

ORDERED that pro se Defendant Luis Alberto Coime-Aguno’s
Motion to Vacate (Dkt. 105) is denied.
DONE and ORDERED in Chambers in Tampa, Florida on this 7) yp
day of November, 2019.

 

 

 

 

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Luis Alberto Coime-Aguno
68501-018

MCCRAE

CORRECTIONAL INSTITUTION
inmate Mail/Parcels

P.O. Drawer 55030

McRae Helena, GA 31055
